UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES ACT OF 1934: For the Quarterly Period ended September 30, 2008 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE EXCHANGE ACT For the transition period from to Commission File Number: 1-10559 China International Tourism Holdings Ltd. (Exact name of registrant as specified in its charter) Nevada 65-1021346 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) E Pang Gong Site, 44 Hong Guang Road, Xi An, P.R. China 710068 (Address of principal executive offices) ( 8629 ) 8436-8561 (Issuer's telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer [ ]Accelerated filer[ ] Non-accelerated filer[ ]Smaller Reporting Company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] Number of shares of common stock outstanding as of November 10, 2008: Number of shares of preferred stock outstanding as of November 10, 2008:3,295,000 CAUTIONARY STATEMENT REGARDING FORWARD LOOKING INFORMATION The discussion contained in this 10-Q under the Securities Exchange Act of 1934, as amended, contains forward-looking statements that involve risks and uncertainties. The issuer's actual results could differ significantly from those discussed herein. These include statements about our expectations, beliefs, intentions or strategies for the future, which we indicate by words or phrases such as "anticipate," "expect," "intend," "plan," "will," "we believe," "the Company believes," "management believes" and similar language, including those set forth in the discussions under "Notes to Financial Statements" and "Management's Discussion and Analysis or Plan of Operation" as well as those discussed elsewhere in this Form 10-Q. We base our forward-looking statements on information currently available to us, and we assume no obligation to update them. Statements contained in this Form 10-Q that are not historical facts are forward-looking statements that are subject to the "safe harbor" created by the Private Securities Litigation Reform Act of 1995. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 8 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 9 ITEM 4. CONTROLS AND PROCEDURES 9 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 10 ITEM 1A. RISK FACTORS 10 ITEM 2. CHANGES IN SECURITIES AND USE OF PROCEEDS 10 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 10 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 10 ITEM 5. OTHER INFORMATION 10 ITEM 6. EXHIBITS AND REPORTS ON FORM 8-K 10 SIGNATURES 11 INDEX TO EXHIBITS 12 2 Table of Contents ITEM 1.FINANCIAL STATEMENTS INDEX TO INTERIM FINANCIAL STATEMENTS Page Consolidated Unaudited Condensed Balance Sheets – September 30, 2008 and December 31, 2007 4 Consolidated Unaudited Condensed Consolidated Statements of Operations and Comprehensive Income - For the Three and Nine Months Ended September 30, 2008 and 2007 5 Consolidated Unaudited Condensed Statements of Cash Flows - For the Nine Months Ended September 30, 2008 and 2007 6 Notes to Consolidated Unaudited Condensed Financial Statements 7 3 Table of Contents CHINA INTERNATIONAL TOURISM HOLDINGS, LTD. AND SUBSIDIARY Unaudited Condensed Consolidated Balance Sheets As of September 30, 2008 and December 31, 2007 September 30, 2008 December 31, 2007 ASSETS CURRENT ASSETS Cash and Cash Equivalents $ 12,191 $ 7,152 Accounts Receivable 8,858 19,338 Inventory 14,968 14,515 Prepaid Expenses 20,206 9,523 TOTAL CURRENT ASSETS 56,223 50,528 FIXED ASSETS Property, Plant, and Equipment 720,623 691,110 Accumulated Depreciation (338,753 ) (269,508 ) TOTAL FIXED ASSETS 381,870 421,602 TOTAL ASSETS $ 438,093 $ 472,130 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts Payable and Accrued Liabilities $ 371,549 $ 360,867 Due to Shareholder 58,120 24,620 TOTAL CURRENT LIABILITIES 429,669 385,487 TOTAL LIABILITIES 429,669 385,487 COMMITMENTS AND CONTINGENCIES Redeemable Preferred Stock (par value $.01, 32,950 32,950 5,000,000 Shares Authorized, 3,295,000 Shares Issued and Outstanding) STOCKHOLDERS' EQUITY Common Stock (par value $.0001, 250,000,000 Shares 4,860 4,860 Authorized, 48,591,809 Shares Issued and Outstanding Paid in Capital 3,617,895 3,617,895 Accumulated Other Comprehensive Income 43,251 21,063 Retained Earnings (Deficit) (3,690,532 ) (3,590,125 ) TOTAL STOCKHOLDERS' EQUITY (24,526 ) 53,693 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 438,093 $ 472,130 - The accompanying notes are an integral part of these financial statements. 4 Table of Contents CHINA INTERNATIONAL TOURISM HOLDINGS, LTD. AND SUBSIDIARY Unaudited Condensed Consolidated Statements of Operations For the Three and Nine Months Ended September 30, 2008 and 2007 For The Three Months Ended For The Nine Months Ended 9/30/2008 9/30/2007 9/30/2008 9/30/2007 REVENUE Sales $ 70,852 $ 126,184 $ 188,628 $ 423,737 Cost of Sales 148 28,217 14,344 91,346 GROSS PROFIT 70,714 97,967 174,284 332,391 OPERATING EXPENSES Selling, General , and Administrative 113,322 181,044 409,279 536,045 INCOME (LOSS) FROM OPERATIONS (42,608 ) (83,077 ) (234,995 ) (203,654 ) OTHER INCOME / (EXPENSES): Finance Costs (2 ) (4 ) (209 ) (69 ) Non-Operating Income 3,673 (528 ) (1,703 ) (410 ) Other income 136,500 - 136,500 - Total Other Income (Expense) 140,171 (532 ) 134,588 (479 ) NET INCOME (LOSS) BEFORE TAXES 97,563 (83,609 ) (100,407 ) (204,133 ) INCOME TAX EXPENSE - NET INCOME (LOSS) FROM CONTUNUED OPERATIONS $ 97,563 $ (83,609 ) $ (100,407 ) $ (204,133 ) GAIN ONDISPOSAL OF SUBSIDIARY - NET INCOME (LOSS) 97,563 (83,609 ) (100,407 ) (204,133 ) OTHER COMPREHENSIVE INCOME (LOSS) Foreign Currency Translation (Loss) Gain 2,165 161 22,188 (4,220 ) COMPREHENSIVE INCOME (LOSS) $ 99,728 $ (83,448 ) $ (78,219 ) $ (208,353 ) NET LOSS PER COMMON SHARE Basically and Fully Dilluted $ ** $ ** $ ** $ ** **Less the .01 WEIGHTED AVERAGE COMMON SHARES OUTSTANDING 48,591,809 48,591,809 48,591,809 48,591,809 The accompanying notes are an integral part of these financial statements. 5 Table of Contents CHINA INTERNATIONAL TOURISM HOLDINGS, LTD. AND SUBSIDIARY Unaudited Condensed Consolidated Statements of Cash Flows For the Nine Months Ended September 30, 2008 and 2007 For the Nine Months Ended 9/30/2008 9/30/2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net Income(loss) after income tax $ (100,407 ) $ (204,133 ) Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation 69,245 84,496 Accounts Receivable and Other Receivables 10,480 (4,497 ) Prepaid and Other Assets (10,683 ) 41,679 Inventory (453 ) 1,702 Accounts Payable 44,182 35,224 Tax Payable - (7,295 ) Other Payable - 33,568 NET CASH PROVIDED BY (USED IN) OPERATING ACTIVITIES 12,364 (19,256 ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property, plant, and equipment (29,513 ) (2,030 ) NET CASH PROVIDED BY (USED IN) INVESTING ACTIVITIES (29,513 ) (2,030 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from shareholder loan - 12,474 NET CASH PROVIDED BY FINANCING ACTIVITIES - 12,474 FOREIGN CURRENCY TRANSLATION ADJUSTMENT 22,188 (4,220 ) NET INCREASE IN CASH AND CASH EQUIVALENTS 5,039 (13,032 ) CASH AND CASH EQUIVALENTS: Beginning of period 7,152 21,333 End of period 12,191 8,301 The accompanying notes are an integral part of these financial statements. 6 Table of Contents CHINA INTERNATIONAL TOURISM HOLDINGS, LTD. AND SUBSIDIARY NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 NOTE A - BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with both generally accepted accounting principles for interim financial information, and the instructions to Form 10-Q and Item 310(b) of Regulation S-B. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. The accompanying unaudited condensed consolidated financial statements reflect all adjustments (consisting of normal recurring accruals) that are, in the opinion of management, considered necessary for a fair presentation of the results for the interim periods presented. Interim results are not necessarily indicative of results for a full year. The condensed consolidated financial statements and related disclosures have been prepared with the presumption that users of the interim financial information have read or have access to our annual audited consolidated financial statements for the preceding fiscal year. Accordingly, these condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and the related notes thereto contained in the Annual Report on Form 10-KSB for the year ended December 31, 2007. Business Organization China International Tourism Holdings, Limited. (the “Company”or “CIHS”) was incorporated in the State of Nevada on December 23, 1988, formerly known as Dark Dynamite, Inc., NCI Holdings, Inc., Vector Holding, Inc., and prior to June 26, 2002, Vector Aeromotive Corporation. On September 9, 2007, the Board of Directors of CIHS approved a name change from Dark Dynamite, Inc to China International Tourism Holdings, Limited. This change went into legal effect in the third quarter of 2007. Recently Issued Accounting Pronouncements In March 2008, the FASB issued SFAS No. 161, "Disclosures about Derivative
